Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 4-12, 15-16, 18-22 and 24 are pending, claims 2-3, 13-14, 17-, and 23 are cancelled, claims 1, 4, 11, 12, 20, 21, and 24 are amended
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a hood” and “an appliance” in line 6, this is double inclusion of “a hood of an appliance” in lines 3 and 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 12, 15-21, and 24is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali (U.S. 9,345,914) in view of Vegso (U.S. 2007/0246234) and Ben (U.S. 2017/0144002).
With respect to claims 1 and 12, Ali discloses a method/system of suppressing a kitchen fire (noted in the abstract the extinguishing system installed in rooms of a building/structure, kitchens being a room in a building/structure), the method comprising: detecting a fire and identifying a location of the fire with a tracking system (summery of invention, utilizing sensors to determine the location of the fire and propel the device to said fire and suppress it, noted using an infrared detect to aim the nozzle); aiming a nozzle (column 2 rows 5-6) at the location by moving a nozzle laterally along a track (as the nozzle moves along the noted horizontal and vertical axes to aim the nozzle, column 1 row 65-column 2 row 6); and releasing agent through the nozzle at the location (abstract). Ali fails to disclose the lateral movement along the track is within a hood of an appliance or that the agent is stored in a cabinet at a side of a hood of an appliance.
Vegso, figure 1, discloses the use of nozzles in a hood along a pipe conduit to effectively put out fires in a range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle/track/controller/sensor of Ali into a system for a  range hood of Vegso, allowing for a targeted and aimed nozzle to be used in a hood to more accurately put out fires. 
Ben, figure 1 and abstract, discloses the use of a canister of extinguishing agent within a cabinet at the side of the appliance and its hood with a flexible conduit leading from the extinguisher to the nozzles above the stove. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the flexible conduit and extinguishing agent stored in the cabinet at the side of the appliance and its hood as disclosed by Ben into the system of Ali as modified by Vegso, allowing for the device to have any desired container of suppressant stored in the cabinet and still be able to be used with a movable nozzle as the conduit is flexible. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-V), and rearranging the container to the cabinet next to the appliance allows for a larger container and more suppressant to be used as well as easier changing of the canister as the cabinet allows for easy access to the extinguisher. Please note, in the instant application applicant has not disclosed any criticality for the claimed limitation of the location of the agent when it is stored.  
With respect to claim 4, Ali discloses the agent is stored in a cylinder (figure 8, cylinder 52/ or that of the agent in figure 4, #26) not movable along the track (as the noted combination has the cylinder stored in the cabinet next to the appliance), and the nozzle is in fluid communication with the cylinder through a hose (32, being the flexible conduit of Ben) to allow movement of the nozzle relative to the cylinder (allowing for the rotation/movement of the nozzle).  
With respect to claim 5, Ale discloses the aiming further includes rotatable moving the nozzle about an axis to a desired circumferential position (column 3 rows 52-65, the noted rotation bringing the nozzle into alignment with the fire, column 2 rows 1-6). 
With respect to claim 6, Ali discloses the aiming further includes angularly moving the nozzle to a desired angle between the nozzle and the axis (column 3 rows 52-65, the axis of rotation being above an axis of 38b, further noted rotation of the first axis 38a as well).  
With respect to claim 8, Ali discloses the tracking system includes at least one optical sensor (being an infrared detector, which detects the infrared signature of a heat source).  
With respect to claim 15, Ali discloses a swivel joint pivotally attached to the nozzle (the joints forming the rotational axis of 38a and 38b, both allowing the nozzle to swivel in two different axis), wherein the nozzle is further movable rotatable about an axis to a desired circumferential position to the select position (as noted being rotatable about a vertical and horizontal axis to a desired position (about its circumference) to aim at a fire).  
With respect to claim 16, Ali discloses the rotatable movement includes rotation of the swivel joint (as it’s the noted two swivel joints of the two axis of rotation that rotated the nozzle).  
With respect to claim 17, Ali discloses the nozzle is movable angularly to vary an angle between the nozzle and the axis to the select position (as the nozzle moves angularly about the two noted axis’s to the position to be aimed at the fire).  
With respect to claim 18, Ali discloses a controller (22) configured to send control signals to move the nozzle based on the sensing (column 3 rows 25-35).  
With respect to claim 19, Ali discloses the tracking system includes an infrared sensor for sensing the location of the fire (infrared sensor 42).  
With respect to claim 20, Ali discloses the nozzle is in fluid communication with the agent cylinder through a flexible hose (as noted modified by Ben, the agent goes from the cylinder/extinguisher in the cabinet through a flexible conduit to the nozzles), the agent cylinder is not movable along the track (as it is stored in a cabinet), such that the flexible hose allows movement of the nozzle relative to the cylinder (as Ali and Ben both use flexible conduits to bring suppressant/agent to the nozzle). 
With respect to claim 21, Ali discloses a fire suppression system for a kitchen (figure 1-5), comprising: a tracking system (infrared sensor 42 and controller 22) configured to sense a location of a fire in the kitchen (column 1 rows 63 through column 2 row 5); an agent cylinder (26) stored in a fixed position (fixed within 12); a nozzle (28) in fluid communication with the agent cylinder through a flexible hose (32) to allow for movement of the nozzle relative to the cylinder (as the nozzle moves relative the cylinder on axis’s 38 and 38b), the nozzle movable laterally along a track to a select position based on the sensing and configured to release fire suppression agent onto the fire (column 1 row 63 through column 2 row 5); and a swivel joint (joints forming axis of 38a and 38b) pivotally attached to the nozzle (nozzle 28, pivotally attached such that it rotates the nozzle 28), wherein the nozzle is further movable rotatably about an axis to a desired circumferential position to the select position by rotating the swivel joint (as the two noted joints swivel about their axis to control the horizontal and vertical axes of the nozzle), and the nozzle is movable angularly to vary an angle between the nozzle and the axis to the select position (column 3 rows 55-65). Vegso fails to disclose the track is within a hood of an appliance or that the cylinder is in a cabinet at a side of a hood of an appliance.
Vegso, figure 1, discloses the use of nozzles in a hood along a pipe conduit to effectively put out fires in a range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle/track/controller/sensor of Ali into a system for a  range hood of Vegso, allowing for a targeted and aimed nozzle to be used in a hood to more accurately put out fires. 
Ben, figure 1 and abstract, discloses the use of a canister of extinguishing agent within a cabinet at the side of the appliance and its hood with a flexible conduit leading from the extinguisher to the nozzles above the stove. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the flexible conduit and extinguishing agent stored in the cabinet at the side of the appliance and its hood as disclosed by Ben into the system of Ali as modified by Vegso, allowing for the device to have any desired container of suppressant stored in the cabinet and still be able to be used with a movable nozzle as the conduit is flexible. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-V), and rearranging the container to the cabinet next to the appliance allows for a larger container and more suppressant to be used as well as easier changing of the canister as the cabinet allows for easy access to the extinguisher. Please note, in the instant application applicant has not disclosed any criticality for the claimed limitation of the location of the agent when it is stored.  
With respect to claim 24, Ali as modified discloses a fixture holding the nozzle (being the nozzle housing, #12) and including a plurality of openings (the openings of the wheels 18a/b which receive the track of 10a/10b), wherein the track is slidably received with the plurality of openings, (as the openings in the wheels receive the track), and the flexible hose extends from the cylinder to the fixture (as the conduit extends to the housing 12 to bring the fluid to the nozzle). 

Claim(s) 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali and Vegso as applied to claims 1 and 21 above, and further in view of Hart (U.S. 2019/0099631).
With respect to claim 22, Ali discloses the tracking system, but fails to disclose the tracking system is configured to detect an object between a target area and the nozzle and move the nozzle to the select position such that the object is not between the target area and the nozzle.  
Hart, paragraph 0170-0174, discloses the use of sensors to detect obstructions and move the nozzle such that the application to still supply fluid even when an obstruction is present, noting the nozzle is noted moved such that the obstruction is not in the way, but utilizing a different angle to spray above the object.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize moving a nozzle when an obstruction is detected as taught in Hart, into a system such as Ali, noting that with Ali’s lateral movement, the nozzle can move along its axis to move from the obstruction (as well as also changing the nozzles rotational axis) such that the fire can be sprayed directly. 

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali and Vegso as applied to claim 1 above, and further in view of Ferron (U.S. 2013/0161343).
With respect to claims 9-11, Ali discloses the use of their nozzle for identifying fires, but fails to disclose further receiving temperature information from a chip in a piece of cookware, wherein the detecting includes determining the fire exists based on the temperature information, identifying a location of the chip with a positioning system, and the positioning system is a radio frequency identification system. 
Ferron, abstract/summary of invention/field of invention, discloses the use of a temperature monitoring device for a cooking container, further noting that an alarm is activated when an undesired temperature is indicated and that the danger of fire and damage during cooking is well known when a cookware becomes excessively heated. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such temperature indicating devices in objects, such as in Ferron’s cooking container, with the system of Ali, so that Ali system can be activated (as Ali, see above rejection, discloses activating their spray head when the device detects a set temperature by moving the nozzle to the spraying and producing the extinguishing agent from the nozzle), the noted chip and its location being detected by the system of Ali (as the temperature sensor of Ferron would indicted to the system of Hart there is a fire, the temperature sensors of Hart would then find the fire as well and aim the nozzle via its desired azimuthal angle), further noting that the controller of Ali utilizing a sensor and controller to detect the position of a fire, and tying in another sensor it can detect of possible fire/damage would improve the accuracy and detection system of Ali. 

 Response to Arguments/Amendments
	The Amendment filed (11/18/2022) has been entered. Currently claims 1, 4-12, 15-16, 18-22 and 24 are pending, claims 2-3, 13-14, 17-, and 23 are cancelled, claims 1, 4, 11, 12, 20, 21, and 24 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (09/01/2022). The examiner notes there were no arguments from applicant submitted, as the examiner had indicated allowable subject matter of claim 23 and applicant had taken a part of that claim and amended it into the various other claims. Upon further examination/searching allowed in the RCE examiner found prior art of an extinguishing agent container in a cabinet with a flexible tube going to a hood housing, and notes that applicant fails to show any criticality for the claimed limitation. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752